Elbert, C. J.
The first and second assignments are general ; there are no specifications of the improper testimony admitted, or the proper testimony rejected, and no notice can be *162taken of them. The rules of the court require that “each error shall be separately alleged and 'particularly specified.”
The fourth assignment is not well taken. So long as the defendant claimed title to the whole premises, disclaiming as to no part thereof, it was immaterial that it was in actual possessiontof only a part.
The questions raised by the third, fifth, sixth, seventh, eighth and ninth assignments, were all decided in the case of Smith v. Pipe, 3 Col. 188, and 4 Col. 444. The same title of appellee and the same facts were involved. This case does not present these questions in any other or difierent aspect, and we see no reason to change the views heretofore expressed upon them.
These are all the assignments that are noticed in the arguments of counsel, or that it is necessary to consider.
The judgment of the court below is affirmed, with costs.

Affirmed.